Order entered December 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00615-CV

                           DASPIT LAW FIRM, PLLC, Appellant

                                                V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01463-C

                                            ORDER
       The reporter's record in this appeal, consisting of the transcript of an April 29, 2019

hearing, was filed July 23, 2019. On October 11, 2019, after appellees filed a motion informing

the Court the record was incomplete, we ordered court reporter Janet E. Wright to file a

supplemental reporter's record containing Plaintiff's Exhibit 1 and Defendants' Exhibit 1, both of

which were admitted into evidence at the April 29th hearing. The record was to be filed no later

than October 21, 2019. When it was not filed by that date, we ordered it to be filed by

November 7, 2019 and when it still had not been filed by that date, we ordered it be filed by

December 2, 2019. Our order directing it be filed by December 2nd cautioned Ms. Wright that

failure to comply could result in an order that she not sit until the supplemental record is filed.
To date, however, the record has not been filed and Ms. Wright has not otherwise communicated

with the Court.

       Because this appeal is accelerated and cannot proceed without a complete record, we

ORDER Ms. Wright to file the supplemental reporter’s record containing the two exhibits

admitted at the April 29th hearing no later than January 2, 2020. We further ORDER that Ms.

Wright not sit as a reporter until she has filed the record.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sally

Montgomery, Presiding Judge of County Court at Law No. 3; Ms. Wright; the Dallas County

Auditor’s Office; and, the parties.

                                                       /s/     ERIN A. NOWELL
                                                               JUSTICE